DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-18, 21, 23-24, 26-28 and 32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Franke (Manfred Franke et al., US 20160121118) hereinafter Fran. In [0012], [0074] and [0083] (and other places) the Fran reference incorporates by reference in its entirety US 14/256,915 to Ackerman et al. which is published as US 20140316485 hereinafter Ack.
 Regarding claim 1, an interpretation of Fran discloses a handheld sinus treatment device, comprising: 
a memory (Fran [0082]; Ack [0075]-[0076], [0079]); 

a wireless receiver configured to receive wireless signals including control data from a personal electronic device (Ack [0065], [0073], [0076], [0078]); and 
a microcontroller (Fran [0082]; Ack [0075]-[0077]) operably coupled to the memory (Fran [0082]; Ack [0075]-[0077]), the wireless receiver (Ack [0073], [0078]), and the current output circuit (Fran [0080], [0082], [0087]; Ack [0075]-[0076]) and configured to receive the control data from the wireless receiver (Ack [0073], [0078]), write the control data to the memory (Fran [0030], [0082]; Ack [0073], [0076], [0078]; Fran recites both by itself and through incorporation of Ack storing control data to programmable memory), and cause the current output circuit to provide sinus relief treatment stimulation to the user in accordance with the control data (Fran [0030], [0082]; Ack [0065], [0073], [0076], [0078]; To the extent the element is an intended use of the device the structural elements recited are structurally capable of performing such a function, see MPEP 2144(II), Fran/Ack discloses 

 Regarding claim 15, an interpretation of Fran further discloses one or more indicators coupled to the microcontroller (Fran [0082] and Fig. 4; Ack [0054], [0071]) and configured to provide indications regarding one or more aspects of sinus relief treatment (Fran [0082] and 418 Fig. 4; Ack [0054], [0071]; Fran/Ack recites using indicators which provide an indication to the user on the operation of the device; To the extent the element is an intended use of the device the structural elements recited are structurally capable of performing such a function, see MPEP 2144(II), Fran discloses applying stimulation signals using microcurrents (Fran [0016]; Ack [0222] see also the rejections of claims 26-32). Applicant’s specification states stimulation parameters using microcurrents are capable of providing sinus relief. Since the applied parameters overlap, the Examiner notes ran is capable of the claimed function.).

 Regarding claim 16, an interpretation of Fran further discloses wherein the control data includes instructions controlling the one or more indicators  Fran [0030], [0082]; Ack [0054], [0071] see also [0065], [0073], [0076], [0078]; Fran/Ack recite an external device setting parameters for use during stimulation, when those parameters are used during stimulation the indicators activate relative to the set parameter. Thus the indicators are controlled by set parameters). 

 Regarding claim 17, an interpretation of Fran further disclsoes wherein the one or more indicators includes one or more LEDs configured to illuminate in accordance with the control data (Fran 

 Regarding claim 18, an interpretation of Fran further discloses wherein the one or more indicators includes a motor configured to generate vibrations in accordance with the control data (Fran [0082] see also [0030]; Ack [0054], [0069], [0071]-[0072] see also [0065], [0073], [0076], [0078]; Fran/Ack recite an external device setting parameters for use during stimulation, when those parameters are used during stimulation the indicators activate relative to the set parameter. Thus the indicators are controlled by set parameters)

 Regarding claim 21, an interpretation of Fran further discloses a wireless transceiver, the wireless transceiver including the wireless receiver (Ack [0073], [0076] see also [0065], [0078]), and wherein the wireless transceiver is configured to output wireless signals to the personal electronic device (Ack [0073], [0078] see also [0065], [0076]).

 Regarding claim 23, an interpretation of Fran further discloses wherein the current output circuit includes a return electrode positioned to be in contact with a hand of the user during treatment (Fran 2702/2742/2722 Figs. 27A-C and [0097]-[0098]; Examiner notes that to the extent this is an intended use the recited structural elements are functionally capable of performing the recite element), wherein the sinus relief treatment stimulation includes applying a stimulation current between the treatment electrode and the return electrode by applying a stimulation voltage (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions disclose the claimed 

 Regarding claim 24, an interpretation of Fran further discloses wherein the stimulation current flows between the treatment electrode and the return electrode (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions disclose the claimed electrodes with the voltage/current stimulation between them).

 Regarding claim 26, an interpretation of Fran further discloses alternating a direction of the stimulation current during a treatment mode (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions recite the claimed electrodes with the voltage/current stimulation between them).
 
 Regarding claim 27, an interpretation of Further discloses wherein the stimulation current has a frequency less than 1000 Hz (Fran [0135]; Ack [0080], [0221]).

 Regarding claim 28, an interpretation of Further discloses wherein the stimulation current has a frequency between 1 Hz and 100 Hz (Fran [0135]; Ack [0080], [0221]).

Regarding claim 32, an interpretation of Fran discloses the above wherein the stimulation voltage has a DC component of 0 V (Fran [0011], [0127]-[0128], [0133]; As a symmetric signal does not have a DC offset as it is centered on 0).


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29-31, 33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Fran or, in the alternative, under 35 U.S.C. 103 as obvious over Fran in view of Claude (John Claude et al., US 4926880) hereinafter Cla.

However, in the same field of endeavor (medical devices), Cla teaches wherein the stimulation current has a magnitude less than 1000 uA (Col 3:44-61, Col 4:63-Col 5:21, Fig. 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulation under 1000uA Cla recites using microcurrents with the claimed elements to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites a value in the range (converting the units, ie mA value to uA) and Cla recites more values in the claimed range combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in the claimed range of 0-1000 uA.

 Regarding claim 30, an interpretation of Fran discloses the above and further discloses wherein the stimulation current has a magnitude less than 600 uA (Fran [0016] including “0.1 to 10 mA”; Ack [0222] including “amplitude between about 10 μA and 100 mA”; Examiner notes .1mA = 100 μA). In the alternative, an interpretation of Fran may not explicitly disclose wherein the stimulation current has a magnitude less than 600 uA.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulation under 1000uA Cla recites using microcurrents with the claimed elements to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites a value in the range (converting the units, ie mA value to uA) and Cla recites more values in the claimed range combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in the claimed range of 0-600 uA.

Regarding claim 31, an interpretation of Further discloses wherein the stimulation voltage is an AC voltage (Fran [0127]-[0129], [0149]; Ack [0220]-[0221]; Examiner notes these portions recite biphasic stimulation and DC does not have a phase component).
In the alternative, an interpretation of Fran may not explicitly disclose wherein the stimulation voltage is an AC voltage.
However, in the same field of endeavor (medical devices), Cla teaches wherein the stimulation voltage is an AC voltage (Col 4:51-Col 5:21, Fig. 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a symmetrical biphasic stimulation and Cla recites using AC stimulation to clear congestion of the nasal cavity relieving sinus congestion while with a net of zero in order to avoid burning the patient (Col 1:10-

 Regarding claim 33, an interpretation of Fran discloses a method for operating a handheld sinus treatment device (Fran Figs. 4A-C, 27A-C; Ack Fig. 1A), comprising: 
receiving, with a wireless receiver (Ack [0065], [0073], [0078]) of a handheld sinus treatment device treatment (Fran Abstract, [0080], [0097]-[0098], Figs. 4A-C, 27A-C; Ack Fig. 1A), wireless signals including control data from a personal electronic device (Ack [0065], [0073], [0076], [0078]); 
storing the control data in a memory of the handheld sinus treatment device (Fran [0030], [0082]; Ack [0073], [0075]-[0078]; Fran/Ack recite storing control data to programmable memory); and 
providing sinus relief treatment to a user in accordance with the control data with a current output circuit of the handheld sinus treatment device (Fran [0030]-[0031], [0082]; Ack [0065], [0073], [0076], [0078]; Examiner also notes that applying a stimulation to the sinus for a treatment is also interpreted as “sinus relief treatment” as the phrase “sinus relief” can reasonably be interpreted broader than “nasal congestion”, if applicants want it limited to congestion Examiner would suggest amending that in. However, Examiner notes the specific purpose is disclosed by at least Cla, US 9002479 and US 20170239459 (the last of which incorporates by reference in their entirety both Fran and Ack see the more discussion in the conclusion section below)).
In the alternative, an interpretation of Fran may not explicitly disclose providing sinus relief treatment. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites using microcurrents to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in that supplies parameters for the treatment of “sinus relief” such as nasal congestion.

Claim Rejections - 35 USC § 103
Claim 36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fran in view of Cla.
Regarding claim 36, an interpretation of Fran discloses the above and further discloses a detection signal (Ack [0077], [0103]). 
An interpretation of Fran may not explicitly disclose wherein providing sinus relief treatment to the user includes detecting a treatment location on a face of the user by outputting a detection signal with the current output circuit and providing treatment stimulation to the treatment location with the current output circuit.
However, in the same field of endeavor (medical devices), Cla teaches wherein providing sinus relief treatment to the user includes detecting a treatment location on a face of the user by outputting a 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in that supplies parameters for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

 Regarding claim 38, an interpretation of Fran further discloses providing the treatment stimulation to the treatment location for a duration in accordance with the control data (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]).

Regarding claim 39, an interpretation of Fran further discloses providing the treatment stimulation with a strength in accordance with the control data (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]).


However, in the same field of endeavor (medical devices), Cla teaches disclose providing detecting the treatment location with a selected sensitivity level (Col 5:22-26, Col 5:42-59).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance including based on sensitivity levels and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in that supplies parameters for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

Regarding claim 41, an interpretation of Fran discloses the above and further discloses a treatment electrode of the handheld sinus treatment device and a return electrode of the handheld sinus treatment device (Fran [0097]-[0098], Figs. 4A-C, 27A-C; Ack Fig. 1A), setting control data for the device (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]) and measuring impedance (Ack [0077], [0103]). An interpretation of Fran may not explicitly disclose identifying the treatment location based on 
However, in the same field of endeavor (medical devices), Cla teaches identifying the treatment location based on an impedance between a treatment electrode of the handheld sinus treatment device and a return electrode of the handheld sinus treatment device (Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19), and identifying the treatment location by comparing the impedance to a threshold impedance (Claims 4 and 8 see also Col 3:62-Col 4:18, Col 5:60-Col 6:24).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance between electrodes and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation between electrodes based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation between electrodes for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180161579 see Figs. 1 and 11A-12D; US 20170239459 (‘459) see abstract which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLEN PORTER/Primary Examiner, Art Unit 3792